[S. C., ante, 107.]
In Equity. — Benoni Perryman, being called as a juryman, it was objected that lie was not indifferent, either on account of a cause of principal challenge or favor.
It was determined in the case of Logan v. Samuel Johnson, during this term, that the proper way to get over challenges for favor, was by triers. Let two men who are unexceptionable, be sworn: first, as jurymen, and then as triers, who shall determine any objection on account of favor. The triers were sworn, a witness was produced to establish a principal cause of challenge, interest, but, failing in this, it was moved that *Page 187 
Perryman should be sworn on his voir dire. This was objected to upon the principle that when triers were sworn the exception must be supported by other testimony.